Citation Nr: 0732228	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Eligibility for VA education benefits.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to January 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an undated decision by the North Little Rock, 
Arkansas Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  The RO denied the veteran's 
September 2002 claim for VA education benefits.

In August 2007, the veteran wrote that he wished to withdraw 
his appeal as to that claim.


FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board a 
claim for eligibility for VA education benefits.

2.  In August 2007, prior to the promulgation of a decision 
in this appeal, the veteran submitted a request to withdraw 
his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In August 2007, the veteran wrote that he wished to withdraw 
his appeal as to his claim for eligibility for VA education 
benefits.  Thus, there is no remaining allegation of error of 
fact or law for appellate consideration, and the appeal is 
withdrawn.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.




ORDER

The appeal is dismissed.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


